DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-37 are currently pending.
Claims 1-10 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The 35 USC § 112 claim rejection of claim 1 is withdrawn in view of applicant’s remarks regarding their meaning of stable conditions as presented in the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Beer (GB 2527584- US Equivalence US 20180212262) in view of Maly et al. (US 20050287402-hereinafter Maly).

Regarding claim 1, De Beer teaches verifying stable operating conditions for the fuel cell (De Beer [0049] a state is achieved before injecting a signal to measure the voltage/ current response correlating to a first stable state);
measuring a current output by the fuel cell and recording a first current value (De Beer [0049] the system measures the voltage/current response meaning the voltage/ current is measured before and after the disturbance);
measuring a voltage across the fuel cell and recording a first voltage value (De Beer [0049] the system measures the voltage/current response meaning the voltage/ current is measured before and after the disturbance);
perturbing the current output from the fuel cell (De Beer [0049] injecting a broad band signal into the cell then measuring the response to calculate the impedance; the broad band signal is viewed as the disturbance);
verifying the current output by the fuel cell and the voltage across the fuel cell have stabilized following the perturbing of the current (De Beer [0049] measure the response at the different level meaning a second stabilized state would have been achieved for the response to be accurate);
measuring the current output by the fuel cell and recording a second current value (De Beer [0049] measuring the voltage/current response before and after the disturbance);
measuring the voltage across the fuel cell and recording a second voltage value (De Beer [0049] measuring the voltage/current response before and after the disturbance);
and determining ECI of the fuel cell by dividing the difference between the first voltage value and second voltage value by the difference between the first current value and the second current value 
De Beer fails to teach wherein the impedance is an indicator for the hydration state of the fuel cell. The impedance being related to the hydration state of the fuel cell is common knowledge in the art.

Maly discloses a fuel cell relating to monitoring the impedance of the fuel cell stack. Maly teaches wherein the determined impedance is correlated to a hydration state of the fuel cell stack (Maly Abstract). Maly teaches that proper hydration levels are needed to allow for sufficient ion-conductivity through the membrane electrolyte (Maly [0005]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to correlate the impedance of De Beer as an indicator for the hydration state of the fuel cell as taught by Maly as the hydration state allows for sufficient ion-conductivity through the membrane electrolyte. De Beer does not explicitly correlate the impedance to the hydration state but this is common knowledge in the field as shown by Maly.

Regarding claim 2, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches repeating the steps of the method during operation of the fuel cell to monitor the hydration state of the fuel cell over time (De Beer [0005] the state of health and the system is continuously monitored in order to detect problems resulting in the fuel cell; The continuous monitoring of the state of health would be repeating the method steps over time to ensure the fuel cell is working properly).

Regarding claim 3, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the operating conditions include a cathode flow rate through the fuel cell, an anode flow rate through the fuel cell (De Beer [0005] and [0074] Cathode and anode flow rates were monitored and were constant/ stable), a temperature of the fuel cell (De Beer [0074-0075] temperature was varied within a range and would be considered stable in this range), the current output by the fuel cell, and the voltage across the fuel cell (De Beer [0049] the current and voltage was measure before and after the disturbance; measurements would be taken once stability is achieved). A skilled artisan would recognize that these operating conditions are common for a fuel cell and would be obvious to include/monitor these operating conditions.

Regarding claim 6, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the ECI is a direct current impedance (De Beer [0047] direct current (DC) and then impedance is calculated).

Regarding claim 10, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the fuel cell is one of a plurality of fuel cells making up a fuel cell stack (De Beer [0054] stacks of cells are used or [0003] larger systems may require a number of stacks connected to produce the acceptable voltage level needed). A skilled artisan would be able to adjust the number of cells/ stacks for the intended purpose.


Claims 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Beer (GB 2527584- US Equivalence US 20180212262) in view of Maly et al. (US 20050287402-hereinafter Maly) as applied to claim 1 above, and further in view of Kawabuchi (WO 2018131071- US Equivalence: US 20190341638 used for citations).

Regarding claim 4, modified De Beer teaches all of the claim limitations of claim 1. De Beer fails to teach wherein verifying the operating conditions are stable includes verifying that a flow through the cathode is fluctuating less than or equal to about 7%, that an anode fuel pressure is fluctuating less than or equal to about 10%, that a fuel cell stack temperature is fluctuating less than or equal to about 0.2%, that the current output by the fuel cell is fluctuating less than or equal to about 5%, and that the voltage across the fuel cell is fluctuating less than or equal to about 1%.

	Kawabuchi discloses a control method for a fuel cell system. Kawabuchi teaches wherein a controller (Kawabuchi controller 80) receives signals from sensors relating to the operating conditions and are able to adjust and control the operation of the whole system (Kawabuchi [0060-0063]). The controller has specific systems (Kawabuchi [0060-0063]) that enable for input/output interface control such that the operating conditions can be held within the fluctuating percentages. A skilled artisan could arbitrarily pick a tolerance threshold for each of the operating conditions that can be controlled and maintained by the controller to verify the fluctuations within the range.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the control system controller of Kawabuchi into De Beer’s fuel cell such that the controller can measure and adjust the operating conditions within a given tolerance. A skilled artisan would recognize that the tolerance levels can be set to different ranges as determined by the operator and would not take any ingenuity to set the different tolerance levels. 

Regarding claim 5, modified De Beer teaches all of the claim limitations of claim 1. De Beer teaches wherein a broad band signal is injected to change the current and voltage, but fails to teach wherein perturbing the output from the fuel cell includes commanding a DC/DC converter connected to the fuel cell to change the current output of the fuel cell.

Kawabuchi discloses a control method for a fuel cell system. Kawabuchi teaches wherein the controller 80 controls the various valves and injectors and performs a control on each actuator for the DC/DC converter based on the signals from the sensors (Kawabuchi [0063]). The DC/DC converter is electrically connected to the fuel cell stack and is configured to boost an output voltage and current (Kawabuchi [0055-0059]). The change in the voltage and current can then be used to measure the impedance for the fuel cell.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in the DC/DC converter of Kawabuchi into De Beer’s fuel cell such that the converter receives signals from a controller to increase the voltage/ current of the fuel cell so that the impedance is calculated and the hydration state of the fuel cell is known. The DC/DC converter can be configured to apply the disturbance that eventually calculates the impedance and shows the overall hydration state of the cell.

Regarding claim 7, modified De Beer teaches all of the claim limitations of claim 1. De Beer teaches that the impedance can be done across a range of frequencies (De Beer 0048]) but fails to teach of a single frequency.

Kawabuchi discloses a control method for a fuel cell system. Kawabuchi teaches that the impedance is measured corresponding to a voltage and current at a predetermined frequency 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify De Beer’s method of determining an impedance to incorporate Kawabuchi’s teaching of a single frequency used such that the calculated impedance is a single frequency impedance. This could have been realized by De Beer by picking a single frequency within the range instead of using multiple frequencies.

Regarding claim 8, modified De Beer teaches all of the claim limitations of claim 7. De Beer further teaches that a 1000 Hz frequency can be used (De Beer [0016]; 1000 Hz is within the given range). Due to the modification of claim 7, a single frequency can be used instead of a plurality of frequencies to make the impedance a single frequency impedance.

Regarding claim 9, modified De Beer teaches all of the claim limitations of claim 7. De Beer further teaches wherein an envelope and a phase of the single-frequency ECI for the fuel cell is measured using an analog circuit connected to the fuel cell (De Beer [0052] and [0068] an analogue output 118/analogue input 120 is connected to the current regulator of the fuel cell and can calculate the phase vectors of the broad band signal).


Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.

 This argument is not persuasive in view of De Beer. The rejection states that the measurement of the response occurs at different levels/intervals and that to measure at said intervals a second stabilized state would have been needed for the response to be accurate. This is being read as a verification of the stabilized state in order to measure the response. [0069] of De Beer further backs up this determination of a stability between different intervals. [0069] of De Beer states “for acceptable measurements to be obtained, the system must be kept stable within a linear operation region for the duration of the broadband signal.” Therefore, to obtain any measurement during the duration of the broadband signal, verification of a stable state within the operating region must be obtained, thus measurement of the response at different levels would have reached and been verified as a stable state for the measurement to occur. This renders the applicant’s arguments moot.
Applicant further argues that the rejection of claims 4-5 and 7-9 are not taught by the prior art due to the claims being dependent on claim 1. This is not persuasive as the arguments relating to claim 1 are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727